UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7318



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEON COLEMAN,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:01-
cr-00304-JFM; 1:04-cv-01646-JFM)


Submitted:   January 31, 2007          Decided:     February 12, 2007


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Eric Golden, KRUPMAN, GOLDEN, MEIZLISH, MARKS & WITTENBERG,
LLP, Columbus, Ohio, for Appellant.    Stephen Matthew Schenning,
John Francis Purcell, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leon Coleman seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 60(a) motion for relief from the

district court’s judgment denying his 28 U.S.C. § 2255 (2000)

motion.    The order is not appealable unless a circuit justice or

judge    issues   a   certificate    of   appealability.    See    28   U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”               28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating     that    reasonable      jurists   would   find   that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.           Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).              We have

independently reviewed the record and conclude that Coleman has not

made the requisite showing.         Accordingly, we deny a certificate of

appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                   DISMISSED




                                     - 2 -